Citation Nr: 0836055	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  07-11 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to nonservice connected death pension 
benefits.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The appellant claims that her deceased husband had World War 
II service in some capacity with the U.S. Armed Forces in the 
Philippines.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2006 determination by 
the Veterans Affairs Regional Office (RO) in Manila, the 
Republic of the Philippines.  In that decision, the RO denied 
the appellant's claim for nonservice connected death pension 
benefits.  The appellant's husband died in April 1963.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends that her deceased husband had active 
military World War II service in some capacity with the U.S. 
Armed Forces in the Philippines.  She is seeking VA death 
pension benefits as his surviving spouse.  The claims file 
contains documentation of the appellant's marriage in June 
1959, and of the death of her husband in April 1963.

The National Personnel Records Center (NPRC) certified in 
both December 2005 and September 2006 that the appellant's 
husband had service with the Regular Army Philippine Scouts 
from July 1942 to February 1947.  However, in a December 2006 
memorandum the RO questioned the NPRC's certification and 
found that while the appellant's husband at one point had 
recognized military service for death pension benefits, this 
certification was revoked in November 1953.  The RO noted 
that the NPRC experienced a fire in 1973 which destroyed many 
of their records and ultimately found that the NPRC's 
December 2005 and September 2006 certifications contradict 
valid certifications made by the Department of the Army.  The 
RO also noted that they were not compelled to accept the 
findings of the NPRC and ultimately found that the veteran 
did not have recognized military service for death pension 
benefits.  

On remand the RO should again request certification of the 
appellant's husband's military service from the NPRC, to 
include having the NPRC address the reported 1953 revocation.  
A copy of the December 2006 memorandum and all attachments 
should be forwarded to the NPRC to consider all of the 
evidence of record in making its determination as to whether 
the appellant's husband has valid military service for VA 
death pension benefits.  

Accordingly, the case is REMANDED for the following action:

1.	Request certification of the 
appellant's husband's military service 
from the NPRC and include a copy of the 
December 2006 memorandum and all 
attachments so that the NPRC can 
consider all of the evidence of record 
in making its determination as to 
whether the appellant's husband has 
valid military service for VA death 
pension benefits.  The NPRC should 
address the reported 1953 revocation.  

2.	Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on 
appeal.  If the claim remains denied, 
issue a supplemental statement of the 
case and afford the appellant an 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

